DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 1-20 as originally presented and filed on 08/13/2020.

This Application is subject to a double patenting rejection as set forth below.

Claims 1-20 are allowable based on, inter alia the acceptance of a terminal disclaimer as expounded upon below.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is December 21, 2017 (20171221).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation application of U.S. application no. 15/850,762 filed on December 21, 2017 (20171221) now U.S. Patent 10,760,914 (“Parent Application”).  See MPEP §201.07[R-08.2017].  In accordance with MPEP §609.02 [R-07.2015] Section A. 2 and MPEP §2001.06(b)[R-08.2017] (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) [R-08.2017]  (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 [R-07.2015] Section A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 08/28/2020 submission(s) of Information Disclosure Statement (IDS)(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted IDS(s) initialed and dated by the Examiner is/are attached to the instant Office action.

Specification
The disclosure is objected to because of the following informalities: Para [0001] must be updated to show the issuance of patent application 15/850,762 as US Patent number 10,760,914.  
Appropriate correction is required.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of filing with regard to comparing metrics for two or more route planning scenarios.  None of the prior art of record teaches or renders obvious the claimed invention as a whole as explained herein below.  The prior art of:
US 20180018619 A1 to KISILER; Mark teaches, inter alia calculating route planning scenarios directed towards inter alia the amount of space in a vehicle to determine if there is enough room in a vehicle to store all the cargo a vehicle is supposed to transport on a route in for example the Paragraph below:
 [0108] Another exemplary scenario for route planning in accordance with one aspect of the present disclosure is provided in FIG. 13. The scenario provides an exemplary situation; it should not be construed as limiting. Arrangements may take into account a user's route which often includes multiple stops. Items may be obtained or delivered at each stop.”.

However, Kisiler does not teach or render obvious either alone or in combination with the prior art of record inter alia the claim limitations such as “wherein the particular information associated with the at least one metric includes information that compares the at least one metric for two or more route planning scenarios and wherein providing the particular information associated with the at least one metric causes an action, associated with at least one route plan, to be automatically performed.”

US 5948040 A to DeLorme; David M. et al. teaches, inter alia a computerised travel reservation and planning system that permits users to compare reservation data and shop for ticket prices in for example Col. 7, lines 7+ below:
“(22) Still another object of the invention is to provide TRIPS software permitting users to compare reservation data and "shop" for ticket prices. The TRIPS software incorporating state-of-the-art computerized accounting and transaction processes. A feature of the invention is that the trip planner is no longer relegated to the prescribed or suggested routes, tours, and pricing of travel agents. Nor is the trip planner limited to a mail delay (such as when ordering tickets by telephone) or tedious price checking with an unmanageable number of ticketing agents. Rather, consumers and providers are saved the duplication and inconvenience of printing, issuing, distributing, presenting, and processing any separate reservation requests or paper documents.”.

However, Delorme does not teach or render obvious either alone or in combination with the prior art of record inter alia the claim limitations such as “wherein the particular information associated with the at least one metric includes information that compares the at least one metric for two or more route planning scenarios and wherein providing the particular information associated with the at least one metric causes an action, associated with at least one route plan, to be automatically performed.”

US-7020621-B1 to Feria; Joaquin et al. teaches, inter alia a method for determining the cost of ownership of information technology using metrics in for example the ABSTRACT below:
“A method for determining the total cost incurred per user of information technology (IT) in a distributed computing environment includes obtaining base costs and ongoing costs of an IT system and applying those costs to a series of metrics. The metrics are compared against benchmarks to evaluate and assess where cost efficiencies can be achieved.”.

However, Feria does not teach or render obvious either alone or in combination with the prior art of record inter alia the claim limitations such as “wherein the particular information associated with the at least one metric includes information that compares the at least one metric for two or more route planning scenarios and wherein providing the particular information associated with the at least one metric causes an action, associated with at least one route plan, to be automatically performed.”

US-20150345951-A1 to Dutta; Partha et al. teaches, inter alia route planning scenarios that take into account various metrics or preferences in for example the ABSTRACT below:
“Methods and systems for determining one or more routes in a navigation system. A request comprising a first set of parameters corresponding to a trip is received. The first set of parameters comprise at least one an originating node for the trip, a destination node for the trip, a start time for the trip, or a set of preferences associated with the trip. The one or more routes between the originating node and the destination node are determined based on the first set of parameters. Each of the one or more routes comprises at least one public transportation sub-trip traversed by a public vehicle and a private transportation sub-trip traversed by a private vehicle. The one or more routes are ranked based on a trip score associated with the one or more routes. The trip score is determined based on the set of preferences.”.

However, Dutta does not teach or render obvious either alone or in combination with the prior art of record inter alia the claim limitations such as “wherein the particular information associated with the at least one metric includes information that compares the at least one metric for two or more route planning scenarios and wherein providing the particular information associated with the at least one metric causes an action, associated with at least one route plan, to be automatically performed.”

US-20170053209-A1 to Céret; Eric et al. teaches, inter alia a route (trip) planning method that ranks routes based on, inter alia metrics such as user goals or user constraints in for example the ABSTRACT below:
“A trip-planning method and system employ a user profile for each user which includes the user's preferences for each of a plurality of transportation modes, user goals, and optionally user constraints on trips. Inferred user preference (resp. goal) values and stated user preference (resp. goal) values are aggregated using a coefficient which places more emphasis on stated goals/preferences that have been recently set. Candidate itineraries for a requested user trip that meet the user's constraints are ranked based on the aggregated goal and preference values and the costs/contributions of each itinerary to the respective goal/preference. A subset of the ranked itineraries may be output to the user for the user to select one for making the trip.”.

However, Ceret does not teach or render obvious either alone or in combination with the prior art of record inter alia the claim limitations such as “wherein the particular information associated with the at least one metric includes information that compares the at least one metric for two or more route planning scenarios and wherein providing the particular information associated with the at least one metric causes an action, associated with at least one route plan, to be automatically performed.”

US-20050171835-A1 to Mook, David A.  et al. teaches, inter alia a System For Monitoring Economic Trends In Fleet Management Network and the ability to compare these trends in for example the ABSTRACT below:
“A computer-based system monitors economic performance within a fleet of carriers comprises components of a communication network that provides information regarding at least individual carriers within the fleet of carriers to a processor. The processor contains a software program that:
tabulates at least some of the information to provide a resource of economic performance within the fleet of carriers;
enables graphic representation of at least some measures of the economic performance; and
enables viewing of metrics including at least two parameters for evaluating the economic performance of a specific carrier.
The processor may automatically evaluate individual carrier metrics and automatically alert a designated party of failure to operate within acceptable operating tolerances. The processor may also provide signals to a display unit that receives information from the processor that automatically displays reports that are key performance indicators. It is emphasized that this abstract is provided to comply with the rules requiring an abstract that will allow a searcher or other reader to quickly ascertain the subject matter of the application. It is submitted with the understanding that it will not be used to interpret or limit the scope or meaning of the claims.”.

However, Mook does not teach or render obvious either alone or in combination with the prior art of record inter alia the claim limitations such as “wherein the particular information associated with the at least one metric includes information that compares the at least one metric for two or more route planning scenarios and wherein providing the particular information associated with the at least one metric causes an action, associated with at least one route plan, to be automatically performed.”

The closest prior art appears to be US 20100228574 A1 to Mundinger; Jochen et al. (Mundinger).

Regarding claims 1, (8) and ((15)) Given the Broadest Reasonable Interpretation (BRI), Mundinger teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    575
    683
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    530
    593
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    461
    715
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    513
    695
    media_image4.png
    Greyscale

and associated descriptive texts a device, comprising: one or more processors configured to: (A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to) and ((A method, comprising)) wherein it is understood that suitable software is running on the processor(s) of  IT system 30, personal computers 10 and personal travel assistants 40 as explained in for example, paras:
"[0046] The mobile communication network may comprise a cellular network, a WLAN, or any other suitable wireless data network. The users access this IT system 30 with personal computers 10, especially during planning of the travel, and/or with personal travel assistants 40 during the travel. The personal travel assistants are preferably mobile equipments, such as laptops, PDAs (personal digital assistants), navigation systems, cell phones with a suitable software application, dedicated equipments, etc.

[0102] The IT system 30 then computes and displays a first, provisional list of possible routes between the departure point and the destination point, using a suitable software engine. The list of selected routes is based on information in databases 31 and 32.”:

determine ((determining, by a device)) scenario information associated with a plurality of route planning scenarios in for example, Figs 2-4 as explained in for example only paras:
“[0002] This invention relates to route planning in travel and transport (logistics), especially to multi-modal route planning in travel and transport (logistics). The invention also relates to user-personalized travel and transport (logistics) management according to the independent claim. 

[0005] Current routing mechanisms work well for finding routes on homogeneous networks with perfect information and clearly defined metrics. However, many real-world route planning scenarios result in a number of additional challenges, including (1) highly heterogeneous and variable routes, (2) inaccurate and incomplete information, and (3) a lack of universal, accurate metrics for evaluating, filtering and sorting the different routes. 

[0067] In another possible embodiment the proposed system can be used in the same manner in a transport (logistics) scenario. In this context the database 32 may then for example contain information specific to a user, such as "fragile", "not to be exposed to heat", "transport with one side up", etc. The user's personal travel assistant may then for example take the form of an RFID chip, memory storage device or other suitable tag fixed to the user and information related to at least one selected route for the user can be made available by reading out the chip or memory. The readout may then be compared with an external or any central database (not shown) or the database 31, which maintains relevant information while travelling.”; 

calculate ((calculating by the device)), based on identifying information given the BRI connotes the search box wherein “From”, “To” Departure and Time in Fig. 3 that identifies at least one metric given the BRI connotes the “metrics” such as Duration, Price, and Buy Co2 as shown in Fig. 4, the at least one metric for the plurality of route planning scenarios wherein it is understood that these “metrics” must be calculated in order to be displayed as shown in Fig. 4 as explained in paras; 
“[0068] The list of candidate routes and the ranking of those routes proposed by the system to each user are thus user dependant, and depend on the user preferences stored or computed by the system “

“[0100] The metrics that will actually be used for planning a particular travel depend on the given user, or even on a particular set of preferences of this user if he has defined different sets of preferences. One user may for example find extremely important to travel cheap, while another user would put a higher priority on travel duration. In one embodiment, the user may define explicitly the importance of each criterion, for example over a web page and using for example scores or appreciations between "not important at all" up to "essential or extremely important". Moreover, the system may be self learning and automatically determine which criteria are important for each user, based for example on previous selections and/or on user feedback from previous travels.

and provide ((providing, by the device )) “particular information” associated with the at least one metric as shown in Figure 4 wherein given the BRI the particular information connotes the drop down box in Fig. 4 labeled “2nd Class, No Pass”.

However Mundinger does not teach or render obvious the limitation wherein the particular information associated with the at least one metric includes information that compares the at least one metric for two or more route planning scenarios, of the plurality of route planning scenarios, 
and wherein providing the particular information associated with the at least one metric causes an action, associated with at least one route plan, to be automatically performed.  

Although the claims are interpreted in light of the specification, limitations from the specification are NOT imported into the claims.  The Examiner must give the claim language the broadest reasonable interpretation (BRI) the claims allow.
See MPEP 2111.01 Plain Meaning [R-10.2019], which states
II.    IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION 
"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Inter US-20100280751-A1 1pretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). See also subsection IV., below. When an element is claimed using language falling under the scope of 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, 6th paragraph (often broadly referred to as means- (or step-) plus- function language), the specification must be consulted to determine the structure, material, or acts corresponding to the function recited in the claim, and the claimed element is construed as limited to the corresponding structure, material, or acts described in the specification and equivalents thereof. In re Donaldson, 16 F.3d 1189, 29 USPQ2d 1845 (Fed. Cir. 1994) (see MPEP § 2181- MPEP § 2186).

In Zletz, supra, the examiner and the Board had interpreted claims reading "normally solid polypropylene" and "normally solid polypropylene having a crystalline polypropylene content" as being limited to "normally solid linear high homopolymers of propylene which have a crystalline polypropylene content." The court ruled that limitations, not present in the claims, were improperly imported from the specification. See also In re Marosi, 710 F.2d 799, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) ("'[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation.'" (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). The court looked to the specification to construe "essentially free of alkali metal" as including unavoidable levels of impurities but no more.).” 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10760914 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is a subgenus of the species of the patent.  See MPEP 715.03 “B. Genus Claim
The principle is well established that the disclosure of a species in a cited reference is sufficient to prevent a later applicant from obtaining a "generic claim." In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989); In re Slayter, 276 F.2d 408, 125 USPQ 345 (CCPA 1960).”

 and 2144.08 [R-10.2019] “I.    EXAMINATION OF CLAIMS DIRECTED TO SPECIES BASED UPON A SINGLE PRIOR ART REFERENCE
When a single prior art reference which discloses a genus encompassing the claimed species or subgenus but does not expressly disclose the particular claimed species or subgenus, Office personnel should attempt to find additional prior art to show that the differences between the prior art primary reference and the claimed invention as a whole would have been obvious. Where such additional prior art is not found, Office personnel should consider the factors discussed below to determine whether a single reference 35 U.S.C. 103  rejection would be appropriate. “.  

The instantly claimed invention has been broadened by, inter alia moving the limitations “where the one or more processors, when calculating the at least one metric, are to: calculate the at least one metric based on a single user interaction with a user interface of a user device.” from independent claim 1 of the patent to dependent claim 6 of the instant application.  Accordingly the combination of claims 1 and 6 of the instant application would have been obvious to one of ordinary skill in the art and as such is not patentably distinct from claim 1 of the patent because it would have been obvious to provide the user with a user interface to interact with the route comparisons.

Allowable Subject Matter
Claims 1-20 are allowable based upon, inter alia correction of the specification and  acceptance of a Terminal Disclaimer to overcome the double patent rejection set forth above.

The following is an examiner’s statement of reasons for indicating allowable subject matter: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:  the closest prior art of US 20100228574 A1 to Mundinger; Jochen et al. (Mundinger) and US20180342034 to Kislovskiy fails to teach or render obvious inter alia a method, device or non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to determine scenario information associated with a plurality of route planning scenarios; calculate, based on identifying information that identifies at least one metric, the at least one metric for the plurality of route planning scenarios; and provide particular information associated with the at least one metric, wherein the particular information associated with the at least one metric includes information that compares the at least one metric for two or more route planning scenarios, of the plurality of route planning scenarios, and wherein providing the particular information associated with the at least one metric causes an action, associated with at least one route plan, to be automatically performed as set forth in the independent claim(s) and shown in for example only Figures 5-7 of the instant application.
The prior art is replete with art that recites inter alia route planning scenarios and various metrics used in relation to determining routes, however none of the prior art alone or in combination teaches or renders obvious calculating, based on identifying information that identifies at least one metric, the at least one metric for the plurality of route planning scenarios and the ability to compare at least one metric for two or more route planning scenarios, of the plurality of route planning scenarios wherein providing the particular information associated with the at least one metric causes an action, associated with at least one route plan, to be automatically performed as claimed when the claims are considered as a whole.   
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-07.2015] Latest Revision January 2018 [R-08.2017]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20220927